DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOEL BRADFORD CRIPE,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-2303

                           [September 9, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562002CF001142.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

ARTAU, J.

   Appellant, Joel Cripe, appeals his sentence. While we otherwise affirm
the sentence, we find merit in Appellant’s contention that his sentence
contains a scrivener’s error and that he was not properly given credit for
his time served in the county jail.

    Following a violation of probation, Appellant was sentenced to thirty-
five years in prison under section 812.13(2)(a), Florida Statutes (2002),
which allows a maximum of life imprisonment for robbery with a deadly
weapon. Appellant successfully filed a motion for post-conviction relief,
asserting that he had pled to robbery with a weapon under section
812.13(2)(b), Florida Statutes (2002), which limits the maximum amount
of his sentence to thirty years. While awaiting resentencing, Appellant was
transported from prison to the county jail on March 20, 2016, where he
remained until his resentencing hearing on August 7, 2017—a total of 506
days.

   Although the written judgment of Appellant’s new sentence correctly
stated that he was convicted of robbery with a weapon, it continued to cite
the incorrect statute from his original sentence—812.13(2)(a), rather than
the correct statute from his post-conviction relief—812.13(2)(b). Moreover,
the trial court failed to credit Appellant with the 506 days served in the
county jail while awaiting resentencing.

    Under section 921.161(1), Florida Statutes (2002), “the court imposing
a sentence shall allow a defendant credit for all of the time she or he spent
in the county jail before sentence.” § 921.161(1), Fla. Stat. (2002); see also
White v. State, 995 So. 2d 1172, 1173 (Fla. 4th DCA 2008) (“A defendant
is entitled to credit for all time served in Florida jails before sentencing.”).
The record reflects that Appellant served 506 days in the county jail, not
in the prison as the trial court was apparently led to believe. Accordingly,
the denial of 506 days of credit is remanded for the trial court to issue
credit for time served in the county jail. The scrivener’s error is also
remanded to the trial court to correct the statute of Appellant’s conviction.

   Remanded with instructions and affirmed as to all other issues.

GROSS, J., and SCHOSBERG FEUER, SAMANTHA, Associate Judge, concur.

                        *             *               *

   Not final until disposition of timely filed motion for rehearing.




                                       2